Citation Nr: 0909540	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-24 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbosacral spine (low back 
disability), to include a rating in excess of 20 percent 
earlier than February 9, 2005.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel









INTRODUCTION

The Veteran served on active duty from May to October 1979.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision that granted service 
connection for a lower back disability and assigned an 
initial 20 percent evaluation, effective February 20, 2001 
(the date the Veteran's claim was received).  During the 
course of the Veteran's appeal, in August 2008, the RO 
increased the Veteran's rating to 40 percent, effective 
February 9, 2005 (the date the Veteran reported that his back 
disability had worsened).


FINDINGS OF FACT

1.  Prior to February 2005, the evidence, including 
consideration of functional loss, failed to show that the 
forward flexion of the Veteran's lower back was limited to 30 
degrees or less.

2.  Prior to February 2005, the evidence failed to show the 
limitation of motion of the Veteran's lower back was severe.

3.  Prior to February 2005, the objective medical evidence 
has failed to document any neurological manifestations of the 
Veteran's back disability.

4.  Prior to February 2005, the evidence fails to show that 
bed rest was been prescribed to treat the Veteran's back.

5.  Prior to February 2005, the evidence fails to show severe 
intervertebral disc syndrome with only intermittent relief.

6.  Prior to February 2005, the evidence fails to show severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.
	
7.  The evidence currently shows pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

8.  The evidence currently fails to show unfavorable 
ankylosis of the lumbar spine.

9.  The evidence currently fails to show a vertebral fracture 
that is the result of the Veteran's time in service.


CONCLUSION OF LAW

Criteria for a 60 percent rating for a lower back disability 
have been met, but the criteria for a rating in excess of 20 
percent earlier than February 2005 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Codes (DCs) 5237, 5242 (2008); 38 C.F.R. 
§ 4.71a, DCs 5285, 5286, 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The Veteran's lower back disability was initially rated at 20 
percent under 38 C.F.R. § 4.71a, DC 5243 from the date the 
Veteran's claim was received in 2001.  During the course of 
the Veteran's appeal, the Veteran's rating was increased to 
40 percent, effective February 9, 2005.

During the course of this appeal, the criteria for evaluating 
spine disability changed twice.  The first occurred in 
September 2002, and the second in September 2003.  The Board 
will consider all applicable versions of the rating criteria, 
but the new criteria are only to be applied as of their 
effective date (i.e., at no earlier date).  See VAOPGCPREC 3-
2000 (Apr. 10, 2000).
 
Under the regulations in effect at the time the veteran filed 
his claim, a rating could be assigned for limitation of 
motion of the lumbosacral spine under Diagnostic Code 5292 
with 20 and 40 percent evaluations assigned depending on 
whether the limitation of motion was moderate or severe 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  
Orthopedic ratings in excess of 40 percent were only 
available if ankylosis was present.

The words "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
all the medical evidence must be evaluated to determine the 
appropriate rating that would compensate the Veteran for 
impairment in earning capacity, functional impairment, etc. 

However, when the new regulations came into effect in 2003, 
they provided numerical ranges of normal motion, which can 
provide guidance in interpreting words such as slight.  
Normal motion has been defined by the revised regulations as 
forward flexion of the thoracolumbar spine from zero to 90 
degrees, extension from zero to 30 degrees, left and right 
lateral flexion from zero to 30 degrees, and left and right 
lateral rotation from zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation, and the normal combined range of motion 
of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2).

A rating could alternatively be assigned for intervertebral 
disc syndrome (IVDS).  Under the regulations in effect prior 
to September 2002, a 20 percent rating was assigned for 
moderate IVDS with recurring attacks; a 40 percent rating was 
assigned for severe IVDS manifested by recurring attacks with 
intermittent relief; while a 60 percent rating was assigned 
for pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293.

A rating could also be assigned for a lumbosacral strain 
under 38 C.F.R. § 4.71a, DC 5295; with a 20 percent rating 
assigned for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; and a 40 percent rating 
assigned for a severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Finally a 60 percent rating was also available when there 
were residuals of a fractured vertebra without cord 
involvement, with abnormal mobility requiring a neck brace; 
and a 100 percent rating was available when there were 
residuals of a fractured vertebra with cord involvement, 
bedridden, or requiring long leg braces.  

The criteria for rating IVDS was revised in September 2002 
and is currently rated under 38 C.F.R. § 4.71a, DC 5243 based 
on the number of incapacitating episodes a person has in a 12 
month period.  An incapacitating episode is a period of acute 
signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  A 20 
percent rating is assigned for incapacitating episodes with a 
total duration of between 2 and 4 weeks; a 40 percent rating 
is assigned for incapacitating episodes with a total duration 
of between 4 and 6 weeks; and a 60 percent rating is assigned 
for incapacitating episodes with a total duration of at least 
6 weeks during the past 12 months.  The IVDS regulations were 
changed again in September 2003, but these changes only 
revised the number of the diagnostic code (to Diagnostic Code 
5243, rather than 5293) and did not include any substantive 
changes.

Alternatively to a rating based on bed rest, a spinal injury 
may also be rated based on its orthopedic and neurologic 
manifestations.  As of September 2003, disabilities of the 
spine began to be rated under the General Rating Formula for 
Diseases and Injuries of the Spine. 

Under the revised regulations, a 20 percent rating is 
currently assigned when forward flexion of the thoracolumbar 
spine is greater than 30 degrees, but not greater than 60 
degrees; when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or when 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2005).  A rating in excess of 40 percent is not 
available unless ankylosis is present.

In addition to the orthopedic manifestations of a spinal 
disability, the revision to the spinal regulations, effective 
in September 2003, also requires the consideration of 
neurological impairment from a back disability (which is then 
combined with any orthopedic rating). 

It is noted that during the course of the Veteran's appeal he 
has undergone two VA examinations (in 2004 and 2008) which 
provide the bulk of the information about the condition of 
his back disability.  Numerous treatment records have been 
submitted and reviewed, and to the extent they address 
aspects of the rating criteria, they will be discussed.   

Rating in excess of 20 percent earlier than February 9, 2005 

With regard to range of motion, the Veteran underwent a VA 
examination in August 2004 at which he demonstrated flexion 
to 60 degrees, extension to 10 degrees, bending right or left 
to 35 degrees and rotation to 60 degrees.  The examiner 
stated that the Veteran had therefore lost approximately 30 
degrees due to pain with some mild weakness and fatigue on 
repetitive motion.  There is no evidence describing 
additional range of motion testing prior to February 2005, 
and there is no allegation in the treatment records that the 
Veteran's range of motion was more severe than what was shown 
by the August 2004 VA examination.

As noted above, the regulations in effect at the time the 
Veteran filed his claim require a back disability to be rated 
based on whether the loss of flexion is slight, moderate or 
severe.  In this case, the Veteran demonstrated 60 degrees of 
flexion, which even when considering other factors such as 
pain, weakness, and fatigue still represents at most moderate 
loss of motion (although it is on the milder side of 
moderate); and therefore, a rating of at most 20 percent 
would be warranted.  A 40 percent rating would not be 
warranted as there is no indication that the limitation of 
motion in the lumbar spine was severe.

The result is no different under the revised regulations, as 
a 20 percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees.  As the Veteran demonstrated 60 
degrees of forward flexion, his back warrants only a 20 
percent disability rating.  

In reaching this conclusion, the Board has considered whether 
a higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  However, in this case, the examiner indicated 
that the Veteran had lost approximately 30 degrees due to 
pain with some mild weakness and fatigue on repetitive 
motion.  As such, the 60 degrees of flexion that was recorded 
already contemplated the functional loss and pain seen with 
repetitive motion; and, the evidence therefore fails to show 
that functional loss caused sufficient additional limitation 
of motion to warrant a 40 percent rating (e.g. that the 
functional loss would limit forward flexion to 30 degrees or 
less).

The revised regulations also direct that any neurological 
manifestations of a back disability be considered in addition 
to orthopedic considerations.  At various times, such as in 
September 2003, the Veteran reported having back pain that 
shot down his legs.  However, at the Veteran's VA examination 
in August 2004, the examiner stated that the Veteran did not 
have true radicular pain.  As such, an additional disability 
rating is not warranted based on neurological manifestations.

A rating may also be made based on intervertebral disc 
syndrome (IVDS).

A radiologist at the August 2004 VA examination diagnosed the 
Veteran with lumbosacral disc disease which he described as 
being of moderate to severe degree.  
However, while the term "severe" was used, the medical 
evidence fails to show that the Veteran's disc disease caused 
symptomatology commensurate with a 40 percent rating, as the 
evidence failed to show recurring attacks with only 
intermittent relief.
For example, at the Veteran's VA examination in August 2004, 
the examiner indicated that the Veteran had not been 
bedridden as a result of his back in the past year; and 
treatment records similarly fail to show that bed rest had 
been prescribed.  It also was noted that any flare-ups 
occurred with as much as two month intervals between them.  
Additionally, the examiner found that the Veteran did not 
have true radicular pain at this point.  As such, a rating in 
excess of 20 percent is not warranted earlier than February 
2005 based on manifestations of intervertebral disc syndrome 
under either the regulations in effect at the time the 
veteran filed his claim or under the revised regulations.

A rating could also be assigned for a lumbosacral strain 
under 38 C.F.R. § 4.71a, DC 5295.  However, the evidence 
fails to show that the Veteran's lumbosacral strain was 
severe prior to February 2005.  Additionally, there is no 
sign that the Veteran's whole spine listed to the opposite 
side, or that he had a positive Goldthwaite's sign.  
Furthermore, as noted above, the Veteran demonstrated at most 
moderate loss of forward flexion which falls well short of 
"marked limitation of forward bending."  There is also no 
evidence of osteoarthritic changes, or narrowing or 
irregularity of joint space.  As such, a rating in excess of 
20 percent is not warranted under DC 5295 prior to February 
2005.

Rating in excess of 40 percent

In an August 2008 rating decision, the RO increased the 
rating for the Veteran's lower back disability from 20 
percent to 40 percent effective February 2005, the date the 
Veteran indicated that his back condition had worsened (the 
Veteran was not provided with a VA examination to investigate 
this claim until April 2008).

The RO granted a 40 percent rating, but provided no 
discussion of the regulations for rating intervertebral disc 
syndrome in effect at the time the Veteran's claim was 
received.  As noted above, under the regulations in effect at 
the time the veteran filed his claim, a 60 percent rating was 
assigned for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

At the Veteran's VA examination in April 2008, it was noted 
that the Veteran's back pain had increased in severity since 
his VA examination in August 2004.  The Veteran reported that 
the pain was very intense and radiated down into both legs 
and feet, causing cramping and numbness.  The examiner noted 
that the veteran was in constant pain that was severe in 
nature, and found that the veteran had been incapacitated by 
12 episodes of lower back pain over the past year, with each 
episode lasting 3-4 days.  Additionally, it was noted that 
the Veteran was unable to walk more than a block.  Muscle 
spasms were noted and the Veteran had an absent ankle jerk on 
the left side.  It is also noted that the Veteran was 
diagnosed with right S1 radiculopathy. 

As such, the medical evidence shows that the Veteran's back 
warrants a 60 percent rating.

A rating in excess of 60 percent 

Under the versions of the regulations that are applicable in 
this case, there are a limited number of ways to achieve a 
rating in excess of 60 percent for disabilities involving the 
spine.  They are: by showing residuals of a fractured 
vertebra with cord involvement where the Veteran either is 
bedridden or requires long leg braces, or by showing 
ankylosis of the spine at an unfavorable angle.

However, the evidence in this case fails to show a rating in 
excess of 60 percent is warranted, as the examiner at the 
April 2008 VA examination specifically found that no 
ankylosis was present and he stated that no vertebral 
fracture was related to the Veteran's time in service. 

In reaching this decision, the Board has considered whether 
an "extra-schedular" evaluation is warranted.  However, 
while there is no doubt that the Veteran's back disability is 
severe, nothing in the claims file suggests that there is 
something exceptional or unusual about the back disability 
beyond the impairment contemplated by the rating schedule.  
Therefore, an extra-schedular rating is not warranted.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Here, however, the Veteran's claim was for 
service connection, which was granted.  He then appealed the 
downstream issue of the rating that had been assigned.  Under 
these circumstance, since the original claim was granted, 
there are no further notice requirements under the 
aforementioned law.  
 
With respect to the duty to assist, the relevant VA treatment 
records have been obtained.  The Veteran was also provided 
with several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the Veteran 
testified at a hearing before the Board.  Accordingly, there 
is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A 60 percent rating for a lower back disability is granted 
effective from February 2005, subject to the laws and 
regulations governing the award of monetary benefits.

A rating in excess of 20 percent for a lower back disability, 
earlier than February 2005, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


